Citation Nr: 1332479	
Decision Date: 10/21/13    Archive Date: 10/24/13

DOCKET NO.  09-22 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection of a gynecological infection, claimed as GYN Candida bacterial infection associated with a sexually transmitted disease.  


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Helena M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from December 1988 to November 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2008 rating decision by the Department of Veterans Affairs (VA) Atlanta Regional Office (RO) in, Decatur, Georgia. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran requested a Travel Board hearing at the RO in her June 2009 Substantive Appeal, and she was scheduled for a Travel Board hearing in June 2013.  In June 2013, the Veteran's representative submitted a statement to VA indicating that the Veteran was unable to attend her hearing because she did not receive notice of the hearing and she had eye surgery earlier that week.  

When a hearing is scheduled and the Veteran fails to appear, no further request for a hearing will be granted unless good cause is shown or a motion to reschedule is received within 15 days.  38 C.F.R. § 20.702(d) (2013).  Such motion to reschedule must include the reason or reasons the Veteran could not attend the originally scheduled hearing and the reason a timely request for a postponement for the hearing was not submitted.  The Board finds that the June 2013 letter constitutes a timely filed motion to reschedule the Board hearing, and in light of the Veteran's statement, the Board finds that good cause is shown for her failure to appear, and that a local, Travel Board hearing should be scheduled.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a Travel Board hearing at the Atlanta RO before a Veterans Law Judge.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


